DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on 05/23/2022 is acknowledged.
Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1 recites: “an areal weight fibers” which should read: “an areal weight of the fibers”
Claim 2 recites: “traixial braid” which should be “triaxial braid”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 5-11 (2 occurrences in claims 1, 10 and 11) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example what percentage deviation from the claim values are considered as “about”? The metes and bounds of the claims are unclear.
Claim 2-4 and 12-14 are indefinite by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockemeyer et al. (US 2018/0002238 A1) hereinafter Hockemeyer in view of Olk et al (US 2018/0290420 A1) hereinafter Olk.
Regarding claim 1, Hockemeyer teaches a ceramic matrix component comprising:
at least one ply (320) of ceramic fibers (second plurality of ceramic fibers 320) (Fig. 3, para. 0025); and 
a ceramic matrix material deposited on the ceramic fibers (para. 0025), wherein a fiber volume fraction is between about 35-45%. In Hockemeyer, the fiber volume fraction of the fibers (310) is between 30-40% which reads on the claimed range (para. 0040).
	Hockemeyer fails to disclose an areal weight of the fibers is between about 150-450 g/m2.
	However, Olk teaches a ceramic matrix material composite comprising at least one ply of ceramic fibers (paras. 0032-0034) and a ceramic material deposited on the ceramic fibers (para. 0032). Olk further teaches the fibers are woven such as harness and satin and have an areal weight of about 150-450g/m2 (Olk teaches a range between about 190-300g/m2 which reads on the claimed limitation. See para. 0042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hockemeyer such that the fibers have an areal weight between about 150-450g/m2 as taught by Olk in order to obtain a desired fiber concentration in the component.
Further, obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F .2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
Regarding claim 3, Hockemeyer as modified by Olk teaches all the claimed limitations as stated above in claim 1 including the fibers are woven (Hockemeyer, para. 0056. Hockemeyer as modified by Olk does not specifically teach the weave is harness satin.
However, Olk further teaches that the fibers are woven together in a harness satin (para. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hockemeyer such the weave is harness satin as further taught by Olk  for high strength component.
Regarding claim 5, Hockemeyer as modified by Olk teaches all the claimed limitations as stated above in claim 1. Hockemeyer as modified by Olk teaches further teaches the fiber volume fraction is between about 35-40% (Hockemeyer, para. 0040).
Regarding claim 6, Hockemeyer as modified by Olk teaches all the claimed limitations as stated above in claim 1. Hockemeyer as modified by Olk teaches further teaches the fiber volume fraction is between about 37-39% (Hockemeyer, para. 0042).
Regarding claim 7, Hockemeyer as modified by Olk teaches all the claimed limitations as stated above in claim 1. Hockemeyer as modified by Olk teaches further teaches the areal weight is between about 200-300g/m2 (Olk, para. 32).
Regarding claim 12, Hockemeyer as modified by Olk teaches all the claimed limitations as stated above in claim 1. Hockemeyer as modified by Olk teaches further teaches the fibers and matrix comprises silicon carbide (Hockemeyer, para. 0035).
Regarding claim 13, Hockemeyer as modified by Olk teaches all the claimed limitations as stated above in claim 1. Hockemeyer as modified by Olk teaches further teaches the ceramic matrix composite forms at least part of a component of a gas turbine engine (Fig. 1, para. 0022).
Regarding claim 14, Hockemeyer as modified by Olk teaches all the claimed limitations as stated above in claim 13. Hockemeyer as modified by Olk teaches further teaches the component is an airfoil (Fig. 1, para. 0022).
Claims 2, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockemeyer in view of Olk and further in view of Xie et al (US 2011/0103726 A1) hereinafter Xie.
Hockemeyer as modified by Olk teaches all the claimed limitations as stated above in claims 1, 7. Hockemeyer as modified by Olk further teaches:
the fibers are woven (Hockemeyer, 0056);
the areal weight is between about 200-230 g/m2 (Olk, para. 0032);
the fiber volume fraction is between 36-39% (Hockemeyer, para. 0042) and the areal weight is between about 200-230 g/m2.
Hockemeyer as modified by Olk teaches fails to teach the weave is triaxial braid or the fibers are arranged in a triaxial braid.
However, Xie teaches a ceramic matrix component (60), the component comprising a plurality of fibers forming laminations 62 and 64 (Figs. 1-2, para. 0023). Xie further teaches the laminations 62 and 64 (each lamination comprising a plurality of fibers) are woven or arranged in a triaxial braid (para. 0023). Xie states that the triaxial braid weaves or architectures are used for their stability and extra stiffness and strength (para. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hockemeyer such that the fibers are woven or arranged in at least one triaxial braid as taught by Xie for stability, extra strength and stiffness of the component.
Claims 4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockemeyer in view of Olk and further in view of Shi et al. (US 2016/0160660 A1) hereinafter Shi.
Hockemeyer as modified by Olk teaches all the claimed limitations as stated above in claims 3, 7, and 10. Hockemeyer as modified by Olk further teaches:
the fibers are woven together in a harness satin weave (Olk, para. 0032);
the areal weight is between 200-270 g/m2 and the fiber are woven together in harness satin (Olk, para. 0032);
the fiber volume fraction is between about 36-39% (Hockemeyer, para. 0042), and the areal weight is between about 240-270 g/cm2 (Olk, para. 0032).
Hockemeyer as modified by Olk fails to teach the harness satin weave is an 8 harness satin weave.
However, Shi teaches a component (12) for use  in a gas turbine engine, (Fig. 1, paras. 0022-0023), the component comprises a plurality of woven fibers (para. 0029). Shi further teaches the fibers are woven together in an 8 harness satin weave (para. 0054).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hockemeyer such that the harness satin weave is an 8 harness satin weave as taught by Shi in order for the component to have high strength and excellent bending properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190248107 A1 discloses a ceramic matrix component with fiber volume fraction of 55% or more.
US 20180257350 A1 discloses a ceramic matrix component with areal weight of fibers equal to 190 g/m2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745